liPER CURIAM.
This case comes on remand from the Louisiana Supreme Court for reconsideration of our original opinion. In that opinion, based on the Third Circuit’s holding in Gary v. Camden Fire Ins. Co., 94-1431 (La.App. 3 Cir. 12/6/95), 665 So.2d 161, we overturned the trial court’s grant of exceptions of prescription.
In light of the Louisiana Supreme Court’s decision in Gary v. Camden Fire Ins. Co., 96-55 (La.7/2/96), 676 So.2d 553, we hereby vacate the original judgment in this case. Accordingly, the judgment of the trial court granting the exceptions of prescription in favor of D.L. Peterson Trust, Laniel C. La-naux, Hartford Insurance Company, M.S. Carriers, John F. Rohme, Jr., CIGNA Insurance Company and Sedgwick James of Tennessee and State Farm Mutual Automobile Insurance Company is affirmed at plaintiffs’ cost.
AFFIRMED.